USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1700                                            CARLOS A. CRUZ,                                Plaintiff, Appellant,                                          v.                     U.T.L. - UNITED TEACHERS OF LOWELL, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Edward F. Harrington, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            Carlos A. Cruz on Motion for Relief from Judgment pro se.            ______________                                 ____________________                                   December 9, 1997                                 ____________________                      Per Curiam.   Pro se appellant Carlos  Cruz appeals                      __________            from  the district court's  judgment dismissing his  in forma            pauperis complaint under 28 U.S.C.    1915(e).  We vacate the            judgment  and  remand  to  the  district  court  for  further            proceedings.                        Cruz  filed  his   complaint  asserting  employment            discrimination and other  claims under the in  forma pauperis            statute, 28  U.S.C.    1915.   Upon  preliminary review,  the            district court construed the  complaint to be based  on Title            VII and  issued a show  cause order directing Cruz  to submit            his right to sue letter "indicating that he has exhausted his            administrative remedies"  under Title  VII.   The court  made            clear that failure  to submit the letter by  the deadline set            by the court would result in dismissal of  the action under              1915(e).  Cruz timely submitted  his right to sue letter, but            the district  court dismissed  the action  anyway, giving  no            explanation.                        The  right  to  sue  letter  indicates  that   Cruz            exhausted  his Title VII administrative remedies for at least            some  of   his  present  employment   discrimination  claims.            Therefore,  we vacate  the judgment below  and remand  to the            district court  for further proceedings consistent  with this            opinion.   We express no  opinion about the actual  merits of            any of the claims asserted in the complaint.                                         -2-                      Vacated  and  remanded for  proceedings  consistent                      ___________________________________________________            herewith.            _________                                         -3-